 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
           THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is
made as of this 22nd day of April, 2008, by and between LEAF Funding, Inc., a
Delaware corporation (“Seller”), and LEAF Equipment Leasing Income Fund III,
L.P., a Delaware limited partnership (“Buyer”).
 
BACKGROUND
 
A.           Seller owns 51% of the membership interests in LEAF Funding, LLC, a
Delaware limited liability company (“LLC”).
 
B.           Buyer acquired 49% of the membership interests of LLC from Seller
pursuant to a membership interest purchase agreement dated as of February 1,
2008.
 
C.           Seller desires to sell and Buyer desires to purchase the remaining
51% of the membership interests of LLC pursuant and subject to the terms and
conditions set forth herein.  The foregoing membership interests to be
transferred from Seller to Buyer as of the date hereof are sometimes hereinafter
called the “Transferred Interests.”  Upon receipt of the Transferred Interests,
Buyer shall own 100% of the membership interests of LLC.
 
AGREEMENT
 
           NOW, THEREFORE, in consideration of the premises and the mutual
promises and covenants contained herein, Buyer and Seller, intending to be
legally bound, hereby agree as follows:
 
1.           Sale and Purchase of Transferred Interests.  Upon the terms and
subject to the conditions set forth in this Agreement, Seller hereby irrevocably
sells, assigns, transfers and delivers to Buyer, and Buyer hereby purchases, all
of Seller’s right, title and interest in and to the Transferred Interests, free
and clear of all liens, encumbrances, security interests, pledges, options,
claims and rights of others of any nature whatsoever.
 
2.           Purchase Price.
 
(a)           The purchase price of the Transferred Interests shall be an amount
equal to fifty-one percent (51%) of the difference between the LLC’s cost of
acquiring and holding the Investment (as such term is defined in the Amended and
Restated Agreement of Limited Partnership of Buyer) (as determined under United
States generally accepted accounting principles and as adjusted for any income
received, capital or investment returned and reasonable and necessary expenses
paid or incurred while holding the Investment) and the liabilities to which the
foregoing are subject (the “Purchase Price”).  On the date hereof, Buyer shall
pay Seller EIGHT MILLION SIX HUNDRED SEVENTY-SEVEN THOUSAND NINE HUNDRED AND
SIXTY-FIVE DOLLARS AND NINETY-FOUR CENTS ($8,677,965.94) (the “Closing Date
Payment”), which is the amount Buyer and Seller estimate to be the Purchase
Price.
 
(b)           As promptly as practicable, but no later than thirty (30) days
from the date hereof, Seller shall deliver to Buyer sufficient financial
information to determine the Purchase Price.  If the Closing Date Payment is
less than the Purchase Price, Buyer shall pay to Seller, in the manner and with
interest as provided in Section 2(c), the amount of such shortfall and, if the
Closing Date Payment exceeded the Purchase Price, Seller shall pay to Buyer, in
the manner and with interest as provided in Section 2(c), the amount of such
excess.
 

--------------------------------------------------------------------------------


(c)           Any payment pursuant to Section 2(b) shall be made at a mutually
convenient time and place within two (2) business days after the Purchase Price
has been determined.  The amount of any payment to be made pursuant to Section
2(b) shall bear interest from and including the date hereof to but excluding the
date of payment at a rate per annum equal to six percent (6%).
 
3.           Costs.  Buyer and Seller shall be solely responsible for their own
respective costs and expenses (including without limitation legal and accounting
fees) incurred in connection with the transactions contemplated by this
Agreement.  It is acknowledged that there will be no broker’s commission, finder
fee or similar fee payable in connection with this transaction.
 
4.           Further Assurance.  At any time and from time to time after the
date hereof, Buyer or Seller shall promptly execute and deliver all such further
agreements, certificates, instruments and documents, or perform such further
actions, as may be requested, in order to fully consummate the transactions
contemplated hereby regarding the sale of the Transferred Interests and carry
out the purposes and intent of this Agreement.
 
5.           Entire Agreement.  This Agreement and the other documents referred
to herein constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and supersede all other prior and contemporaneous
agreements and undertakings among the parties (whether oral or written) with
respect to its subject matter.
 
6.           Parties in Interest.  This Agreement is binding upon, inures to the
benefit of, and is enforceable by the parties hereto, and their respective
heirs, executors, personal representatives, successors and assigns.  No party
hereto may assign its or his rights or delegate its or his obligations hereunder
without the written consent of the other party hereto.
 
7.           Headings.  The Section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
8.           Severability.  Any provision of this Agreement which is invalid,
illegal, or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective only to the extent of such invalidity, illegality or
unenforceability, without in any way affecting the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Agreement
invalid, illegal or unenforceable in any other jurisdiction.
 
9.           Governing Law.  This Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.
 
      10.           Waiver.  No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege hereunder,
or any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.
 

--------------------------------------------------------------------------------



11.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same document.  Confirmation of execution by electronic
transmission of a facsimile signature page shall be binding upon any party so
confirming.
 
           IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written.
 
 

  SELLER:           LEAF FUNDING, INC.          
 
By:
/s/        Name        Title           


 
 

  BUYER:           LEAF EQUIPMENT LEASING INCOME FUND III, L.P.          
 
By:
/s/        Name        Title           

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 